Citation Nr: 9922525	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-15 885	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  




THE ISSUE

Entitlement to an effective date earlier than February 5, 
1996, for the award of disability compensation for right and 
left knee disorders.  




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from October 1983 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the RO 
which granted service connection for chondromalacia of the 
right knee and chondromalacia of the left knee.  By this 
action, the RO assigned a 10 percent disability evaluation 
for each knee, effective from February 5, 1996.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
bilateral knee disability was received at the Washington, D.C. 
RO in November 1992.  

2.  The claim for service connection for right and left knee 
disability was denied by a September 1994 rating decision; 
notice of that decision, dated December 30, 1994, with 
notification of appellate rights, was issued to the veteran at 
his then last known address of record, in Germany.

3.  No evidence suggests that the December 1994 notice was 
returned as undeliverable by any postal authority.  

4.  Received on February 5, 1996, was a letter from the 
veteran in which he provided a new address and inquired about 
his claim.


CONCLUSION OF LAW

An effective date earlier than February 5, 1996, for the award 
of disability compensation benefits for right and left knee 
disorders is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5101, 
5108, 5110, 5111, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
3.303, 3.400, 20.302, 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's original claim for service connection for 
bilateral knee disability was received at the Togus, Maine, VA 
RO on November 6, 1992, and at the Washington, D.C. RO on 
November 18, 1992.  

An examination was scheduled in conjunction with this claim of 
service connection for sometime in May 1994, but the veteran 
failed to report.  The claim of service connection for 
bilateral knee disability was thereafter denied by rating 
decision dated September 6, 1994.  The RO found that, while 
service medical records showed some treatment in 1992 for knee 
problems, without evidence of current residual disability, the 
claimed knee conditions could not be evaluated.   

Notice of that decision was issued to the veteran on December 
30, 1994, at his then last known address of record as 
previously provided by the veteran on his November 1992 claim.  
The notification included information regarding the veteran's 
right to appeal the adverse determination.  No reply from the 
veteran is of record, and no evidence is of record to suggest 
that the notice was either returned to sender, or not 
delivered to the veteran by postal authorities.  

Received on February 5, 1996, was a letter from the veteran 
wherein he informed VA of a new address which he said had been 
effective since June 1995.  He also inquired about the status 
of his claim.  The RO construed this letter as a claim to 
reopen, and scheduled the veteran for an examination.  A 
examination for VA was conducted in May 1996, and service 
connection for chondromalacia of each knee was granted by a 
June 1996 rating decision.  A 10 percent rating was assigned 
for each knee, effective from February 5, 1996.  

In statements of August 1996 and January 1997, the veteran 
asserts that he received correspondence from the RO in 
December 1993 that his claim was still being processed, and 
that he never received any letter from the RO dated December 
30, 1996 (apparently a reference to the December 30, 1994 
notification letter).  

II.  Analysis

The provisions of § 5101 require that a claim be filed in 
order for any VA benefits to be paid.  Under § 5110, the 
effective date of an award of service-connection is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  Pursuant to 38 C.F.R. § 3.400(b)(2)(i) 
(1998), the effective date for direct service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Id. 

The veteran has argued that an effective date of November 1, 
1992, should be awarded, based upon the veteran's lack of 
receipt of the December 30, 1994, notice of the RO's denial of 
his claim.  

As noted above, the November 1992 claim was denied in 
September 1994.  Correspondence presently contained in his VA 
claims file includes a copy of the December 30, 1994, notice 
of the RO denial of his original claim.  This notice included 
notification of his appellate rights, that is, a VA Form 4107 
was enclosed which explained both his procedural and appellate 
rights.  This notice was issued to the veteran's then last 
known address of record, as identified by the veteran on his 
November 1992 claim.  It is additionally noted that, in his 
February 1996 correspondence, the veteran indicated that he 
did not relocate until June 1995.  Moreover, the veteran's VA 
claims file includes no documentation that the December 30, 
1994, notice was returned as undeliverable by the postal 
authorities of either country.  The Board therefore concludes 
that, if the veteran relocated prior to the date of the 
December 1994 notice, and no evidence is of record to suggest 
that he did, he failed to inform VA of this fact.  (It was not 
until February 1996 that he informed VA of a change of address 
effective from June 1995.)

When a claim has been denied, as occurred in September 1994, 
and no appeal is initiated within one year of notification of 
the denial, the rating denial becomes final.  38 C.F.R. 
§§ 20.302, 20.1103.  In such instances, the effective date for 
the award of compensation on account of a reopened claim will 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application to reopen.  
§ 5110.  

The facts of record are that the veteran did not respond 
within one year of the December 30, 1994, notice that his 
claim was denied.  There is no document or indication of 
record that the veteran did not receive this notice.  (It was 
addressed to him at the then last known address of record.)  
In the absence of such a response, and in accordance with VA 
regulations in effect at that time, the Board finds that the 
September 1994 denial became final.  Consequently, the 
earliest date that may be assigned for the award of 
compensation for knee disorders is the date of receipt of the 
reopened claim.

As for whether a claim to reopen was received earlier than 
February 5, 1996, the Board finds no evidence of there being 
such a claim.  The provisions of § 5110 refer to the date an 
"application" is received.  "'Application' is not defined in 
the statute.  However, in the regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  Servello 
v. Derwinski, 3 Vet.App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p) (1991)).  In the veteran's case, no such 
communication following the September 1994 denial was 
received until February 5, 1996.  Therefore, by application 
of the law and regulations, the assignment of an effective 
date sooner than February 5, 1996, is not warranted.



ORDER

Entitlement to an effective date earlier than February 5, 
1996, for the award of disability compensation for right or 
left knee disorders is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

